Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156458(68)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,

  v                                                                 SC: 156458
                                                                    COA: 332734
                                                                    Eaton CC: 15-020176-FH
  JAMES DAVID URBAN,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motion to strike ex parte affidavit is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2018
         s1009
                                                                               Clerk